MEMORANDUM OPINION
                                             No. 04-12-00192-CV

                             IN RE HEALTH CARE UNLIMITED, INC.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 4, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 28, 2012, relator filed a petition for writ of mandamus.                       The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 08-04-14585-CV, styled Gi Anna Valdemar, Individually and as
Representative of the Estate of Belinda Valdemar, Deceased, et al. v. Health Care Unlimited, Inc., et al., pending in
the 79th Judicial District Court, Brooks County, Texas, the Honorable Richard C. Terrell presiding.